TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-05-00489-CR




                                Ex parte Santiago Morales, Jr.




        FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
            NO. CR-04-208, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            CONCURRING OPINION


              Because I cannot join in the breadth of the majority opinion, I concur in the judgment

only.




                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Filed: July 21, 2006